FOURTH DIVISION
                              DILLARD, P. J.,
                          MERCIER and PINSON, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     March 8, 2022




In the Court of Appeals of Georgia
 A21A1691. DUNWOODY OBSTETRICS AND GYNECOLOGY,
     P. C., et al. v. FRANKLIN et al.

      MERCIER, Judge.

      Terri Franklin and Komarta Gorman, as the parents and next friends of Kendyl

Gorman, (collectively the “plaintiffs”) filed a medical malpractice action against

Franklin’s obstetrician, Alvin Sermons, M. D., and his medical practice, Dunwoody

Obstetrics and Gynecology, P. C., (collectively the “defendants”) claiming that

Sermons acted negligently by failing to write an alternate prescription for Franklin’s

blood pressure medicine Benicar while she was pregnant with Kendyl or by failing

to refer Franklin to another physician in order to find an alternative blood pressure

medicine. The plaintiffs claimed that as a result of Sermons’s negligence and

Dunwoody Obstetrics’s vicarious liability for that negligence, Kendyl suffered birth
defects due to fetal Benicar exposure. The jury found in favor of the plaintiffs,

awarding them twelve million dollars. However, the jury also found Franklin 46%

responsible, and the trial court subsequently reduced the award by 46% and entered

a judgment for the plaintiffs of over six million dollars. The defendants appeal the

judgment, alleging that the trial court erred by excluding evidence of Franklin’s prior

abortions and that the jury verdict was void because it was “fatally inconsistent.”

      We affirm. On the evidentiary issue, we conclude that excluding evidence of

the plaintiff’s abortions as a discovery sanction was not an abuse of the trial court’s

broad discretion to control discovery. The defendants did not disclose expert opinions

relying on that evidence until one business day before the start of a complex medical

malpractice jury trial, even though they had known about the factual predicate for

those opinions for several years. The trial court viewed that last-minute disclosure as

evidence that the defendants’ interrogatory responses in the years of litigation leading

up to the disclosure—none of which mentioned these now “critical” opinions—were

“intentionally false and misleading.” A finding like this—that a party has willfully

failed to comply with discovery obligations—is committed to the trial court’s broad

discretion as long as “any evidence” supports it, and under clear Supreme Court

precedent, a trial court may sanction such conduct by excluding the evidence at issue.

                                           2
Resurgens, P. C. v. Elliott, 301 Ga. 589 (800 SE2d 580) (2017). As for the

defendants’ request to overturn the jury’s verdict as “fatally inconsistent,” we decline.

The defendants contend that the jury’s decision to assign 46% fault to Franklin

“necessarily” means that the jury found that Franklin knew the risks of taking

Benicar, which would have relieved them of liability. But, as we will explain below,

there is at least one other permissible basis for that allocation of fault, and the law

requires us to presume that the jury relied on the valid basis.

      Following a jury’s verdict and a trial court’s subsequent entry of a judgment,

this Court must affirm the judgment “if there is any evidence to support the verdict,

because the jurors are the exclusive judges of the weight and credibility of the

evidence. We must construe the evidence with every inference and presumption in

favor of upholding the verdict.” Sagon v. Peachtree Cardiovascular and Thoracic

Surgeons, 297 Ga. App. 379, 379 (677 SE2d 351) (2009) (citation and punctuation

omitted).

      So viewed, the relevant evidence shows that Franklin began taking Benicar to

treat her high blood pressure in February 2009. She learned that she was pregnant

with Kendyl in August of 2010, and a friend of hers recommended Sermons as an

obstetrician. Franklin testified that at her first appointment with Sermons, on

                                           3
September 13, 2010, she told Sermons that she was taking Benicar and Sermons said,

“well, that’s not normally a medicine that you could take while being pregnant, but

[I will] switch you later.” Sermons did not tell Franklin that Benicar could harm her

baby, nor did he instruct her to stop taking Benicar. Franklin subsequently refilled her

Benicar prescription the same day.

      At Franklin’s following appointment with Sermons, they did not discuss

Franklin’s Benicar prescription. However, at her October 28, 2010 appointment,

Gorman asked Sermons when Sermons was going to change Franklin’s blood

pressure medicine, and Sermons responded, “I’ll switch it later.”

      Franklin and Sermons did not discuss Benicar at any of Franklin’s ensuing

doctor’s appointments, until her March 3, 2011 appointment, when Franklin again

mentioned that she was taking Benicar. Sermons did not tell Franklin to stop taking

Benicar, and she was scheduled for another appointment with Sermons for March 17,

2011. However, after Franklin left Sermons’s office on March 3, Sermons called her

and told her to go to a maternal fetal specialist the next morning. The following

morning at approximately 7:00 a.m., Sermons called Franklin again and told her to

go straight to the hospital and that he would meet her there. When Franklin arrived

at the hospital, she was admitted, and the treating physicians immediately took her off

                                           4
of Benicar and prescribed her a different blood pressure medicine. Five days later,

Kendyl was born premature, at 32 weeks, with brain damage, chronic kidney disease,

and under-developed intestines. Franklin was diagnosed with oligohydramnios, where

there is not enough amniotic fluid around the baby, which is associated with pre-term

labor.

         The plaintiffs filed this action in October 2012. At trial, the plaintiffs’ expert

testified that Sermons breached his duty of care by failing to tell Franklin to stop

taking Benicar immediately. The defendants admitted that if Sermons had failed to

tell Franklin to stop taking Benicar, it would have been a violation of the standard of

care. Sermons testified, however, that he told Franklin at her first visit to stop taking

Benicar, but she continued to do so. The jury resolved the dispute in the plaintiffs’

favor. Following the trial court’s entry of judgment, the defendants filed a motion for

new trial, which the trial court denied.

         1. The defendants claim that the trial court erred by excluding evidence of

Franklin’s prior abortions as a discovery sanction. “A trial court has broad discretion

to control discovery, including the imposition of sanctions, and [this Court] will not

reverse a trial court’s decision on discovery matters absent a clear abuse of

discretion.” Resurgens, supra at 597 (2) (b) (citation and punctuation omitted). We

                                             5
employ a clear abuse of discretion standard, “because, unlike the appellate courts, the

trial court directly supervise[s] the ebb and flow of the discovery and trial process in

the case and ha[s] the opportunity to observe and assess the conduct, demeanor, and

credibility of the parties and their counsel throughout the proceedings.” Id. at 598 (2)

(b) (citation and punctuation omitted).

      When Franklin first began seeing Sermons, she completed an intake form

stating that she had three pregnancies, including one live birth and one

miscarriage/abortion. However, in June 2013, the defendants took Franklin’s

deposition, which Sermons attended, during which Franklin testified that she

previously had four abortions.

      Almost five years after Franklin’s deposition, the plaintiffs took the deposition

of defendant’s expert witness, Dr. Daniel Eller. Eller testified that he had reviewed

Franklin’s deposition and that the cause of Kendyl’s brain injury was an infection

and/or her prematurity, and that her other injuries (renal insufficiency and calvarial

hypoplasia) and Franklin’s oligohydramnios were due to Benicar exposure. Eller did

not attribute any of Kendyl’s injuries to Franklin’s prior abortions, or her failure to

inform Sermons of the abortions. Further, in the defendants’ discovery responses,

Sermons’s deposition and the consolidated pretrial order, the defendants contended

                                           6
that Sermons had warned Franklin of the dangers of taking Benicar and yet she

continued to take the medicine despite Sermons’s warnings. The defendants made no

arguments, and gave no discovery responses or deposition testimony to suggest that

Franklin’s prior abortions, or her failure to disclose the abortions to Sermons, played

a role in Kendyl’s injuries. Moreover, in the consolidated pretrial order the defendants

failed to even mention Franklin’s prior abortions.

      Two weeks prior to the start of trial, on October 7, 2019, the plaintiffs filed a

motion in limine seeking to exclude all evidence of Franklin’s abortions. On October

17, 2019, four days before the start of trial (and over six years after Franklin’s

deposition), the defendants served a one paragraph supplemental discovery response1

to an interrogatory requesting the identification of any expert witnesses the

defendants expect to call at trial and a summary of their opinion, stating that

      in additional[sic] to the opinions previously offered by Dr. Eller, he is
      also expected to testify that the number of voluntary terminations
      [Franklin] endured prior to the pregnancy at issue caused [Franklin] to
      be at an increased risk for preterm labor/delivery. Defendants further

      1
         See generally OCGA § 9-11-26 (e) (2) (B) (“A party is under a duty
seasonably to amend a prior response if he obtains information upon the basis of
which . . . [h]e knows that the response, though correct when made, is no longer true
and the circumstances are such that a failure to amend the response is, in substance,
a knowing concealment.”).

                                           7
      state that Dr. Eller bases his opinions on his training and experience, as
      well as his review of the complaint and accompanying affidavit, the
      pleadings, the medical records, and the depositions taken in this case.
      Defendants further state that Dr. Sermons is also expected to testify that
      [Franklin’s] prior medical history, including voluntary terminations,
      increased her likelihood of going into preterm labor/delivery. Dr.
      Sermons is also expected to testify that had he known about [Franklin’s]
      prior medical history concerning voluntary terminations, it is likely that
      he would have referred her to a perinatologist to be evaluated for
      cervical insufficiency.2


      The trial court held a hearing on the plaintiffs’ motion in limine where the

plaintiffs argued, inter alia, that the trial court should not let the defendants play a


      2
         The defendants argue that Sermons was not required to supplement his
discovery responses because he is a party defendant. Setting aside the requirement
that a party has a duty to supplement his or her discovery responses, see OCGA § 9-
11-26 (e) (2) (B), a defendant physician may testify in his or her own defense and
does not fall within the same disclosure requirements as an expert who learned about
the facts of the case outside of the course of treatment. See McNabb v. Landis, 223
Ga. App. 894, 895 (2) (479 SE2d 194) (1996). However, Sermons admitted that he
learned about the abortions through Franklin’s deposition and not in the course of his
treatment of her. Because his knowledge of Franklin’s abortions was acquired (and
therefore his opinion was developed) in anticipation of trial, he was subject to the
expert disclosure requirements. See Glover v. Atkinson-Sneed, 348 Ga. App. 679,
687-688 (1) (a) (824 SE2d 588) (2019) (A treating physician in a medical malpractice
action, who seeks to testify regarding facts learned through litigation, may not
“provide expert opinion testimony on the standard of care and whether that standard
was breached, unless the witness has been identified as an expert in accordance with
OCGA § 9-11-26 (b) (4) (A) (i)”).

                                           8
“gotcha game” on the eve of trial. Counsel for the defense argued that evidence of

Franklin’s prior abortions was “critical to [the] defense” and urged the trial court to

deny the motion. The trial court excluded the evidence of Franklin’s prior abortions,

finding that the defendants’ “failure to disclose this new theory was late and

deliberate, and in the absence of supplemental disclosure, defendant’s response to the

[i]nterrogatories was intentionally false and misleading.”

      The available sanctions to a party, under OCGA § 9-11-37 (d), hinge on

whether the party has received an evasive or incomplete response, or a false or

deliberately misleading response. See Resurgens, supra at 595 (2) (a). If a party

“receives an evasive or incomplete answer to a discovery request, in order to obtain

an answer upon which it can rely, or sanctions for failing to produce the same, the

party must file a motion to compel, obtain an order from the court compelling an

answer, and then seek sanctions if the responding party still refuses to comply.” Id.

(citation and punctuation omitted). If a party fails to do so and then proceeds to trial,

and is surprised due to the failure to seek additional information, “a continuance of

the trial to allow the party to obtain more information is the proper remedy.” Id.

      However, where a party provides a false or deliberately misleading discovery

response, a trial court is not limited to a continuance for a discovery sanction. See

                                           9
Resurgens, supra at 595 (2) (a). We allow more stringent sanctions for a deliberately

misleading discovery response because “[w]hen a party receives a substantive answer

to a discovery request, they are entitled to believe that answer[.]” Id. While some of

the available discovery sanctions may appear harsh,

      [a] litigant will not be heard to contend that its own conduct has
      removed it beyond the reach of sanctions, when it has frustrated the
      orderly process prescribed in OCGA § 9-11-37 by false or erroneous
      responses to interrogatories. To condone such conduct would force
      parties to assume the falsity of every sworn interrogatory response and
      file endless motions preserving their right to relief. Such a rule would
      allow the unscrupulous to conceal documents from opposing parties by
      the simple expedient of denying their existence, without fear of penalty
      if the deception were by some chance discovered. It would discourage
      diligence in seeking out relevant documents even on the part of those
      not actively dishonest. Lack of diligence or negligence would not only
      be unpunished, it would be rewarded.


Id. at 596 (2) (a) (citation, footnote, and punctuation omitted). As such, where a party

has provided false or intentionally misleading responses to written discovery,

including deliberately suppressing opinions of expert witnesses, “the aggrieved party

may seek sanctions for the same, as allowing such hidden evidence to be admitted at




                                          10
trial simply because it has some probative value rewards and encourages deceptive

behavior.” Id at 597 (2) (a).

      Sermons and Eller were asked multiple times throughout the protracted

litigation about the causes of Kendyl’s injuries and Franklin’s culpability in the same.

They gave responsive answers, attributing many of Kendyl’s injuries to Benicar

exposure, and Sermons suggested that Franklin was culpable due to her failure to stop

taking Benicar when he allegedly told her to do so. Not once did Sermons or Eller

suggest that Franklin acted negligently by failing to disclose her prior abortions to

Sermons, or that Sermons would have followed a different treatment plan, or that

Franklin’s prior abortions could have led to Kendyl’s premature birth. Then, six years

after the defendants learned of Franklin’s abortions and on the eve of trial, Sermons

and Eller changed their opinions to say, for the first time, that the abortions were

“critical” to the defense and altered their opinions of Sermons’s standard of care and

causation. Defense counsel’s statement that the evidence was “critical” suggests that

he was aware the discovery responses should have been supplemented with the

“critical” theories when the defendants learned of the abortions. See Anglin v. Smith,

346 Ga. App. 456, 462 (3) (816 SE2d 426) (2018) (court looked to counsel’s

statements defending the failure to disclose to support finding that the failure was

                                          11
deliberate). The trial court did not abuse its discretion by finding that the defendants

submitted false or intentionally misleading discovery responses by failing to reveal

their “critical” defense that Franklin’s prior abortions, and her failure to disclose the

information to Sermons, contributed to Kendyl’s injuries. See Resurgens, supra at 598

(2) (b) (“A trial court’s finding that a party has wilfully failed to comply with its

discovery obligations will not be reversed if there is any evidence to support it.”)

(citation and punctuation omitted); see Anglin, supra at 462-463 (3).

      Here, the trial court explained that it found that the defendants’ “response to

the [i]nterogatories was intentionally false and misleading,” and due to the “late and

deliberate” failure to disclose Eller’s and Sermons’s opinions about Franklin’s

abortions until the eve of trial, it excluded the evidence. On appeal, the defendants

argue that the only available remedy was a continuance.3 This is incorrect. Evidence

      3
          The defendants claim that the Supreme Court of Georgia resolved a similar
question in Lee v. Smith, 307 Ga. 815 (838 SE2d 870) (2020). However, Lee
addressed whether a trial court could exclude an expert witness solely because the
witness was identified after a scheduling order. See id at 821-822 (2). The Supreme
Court in Lee reversed in part and remanded for the trial court to reconsider its ruling
while examining the following factors: “(1) the explanation for the failure to disclose
the witness, (2) the importance of the testimony, (3) the prejudice to the opposing
party if the witness is allowed to testify, and (4) whether a less harsh remedy than the
exclusion of the witness would be sufficient to ameliorate the prejudice and vindicate
the trial court’s authority.” Id. at 824 (3) (footnote omitted). Unlike Lee, Sermons and
Eller’s testimony was not excluded solely because it was disclosed after a scheduling

                                           12
supported the trial court’s finding that the defendants’ response was intentionally

misleading, and given the seven years of litigation that preceded the trial, the trial

court did not abuse its broad discretion by imposing Rule 37 (d) sanctions and

excluding the evidence of Franklin’s abortions. See Resurgens, supra at 599 (2) (b)

(no abuse of discretion when trial court excluded material witness due to deliberate

suppression.); Anglin, supra at 462-464 (3) (no abuse of discretion when party failed

to supplement their discovery response and trial court excluded a previously

undisclosed affidavit of witness); Jones v. Livingston, 203 Ga. App. 99, 102-103 (4)

(416 SE2d 142) (1992) (“The trial court did not abuse its discretion by refusing to

allow defendants’ expert to testify concerning a subject matter not revealed to

plaintiffs.”).4

       2. The defendants also claim that the jury’s verdict was fatally inconsistent

because the jurors found Franklin 46% liable. Specifically they contend that by



order. In the present matter, the trial court found that the defendants’ discovery
response was intentionally false and misleading due to the fact that the defendants
gave a substantive response, which they failed to supplement with their “critical”
defense until six years after Franklin’s deposition and on the eve of trial.
       4
       The defendants also enumerate as an error the trial court’s alternative ruling
excluding evidence of Franklin’s prior abortions under OCGA § 24-4-403. However,
given our ruling in Division I, we need not reach this claim of error.

                                         13
assigning Franklin “46% of the responsibility necessarily means that the jury found

that Ms. Franklin knew of the risks of taking Benicar but continued to do so[.]”

(emphasis omitted). We find this argument unpersuasive.

      “Verdicts shall have a reasonable intendment and shall receive a reasonable

construction. They shall not be avoided unless from necessity.” OCGA § 9-12-4. Of

course, “if the verdict was contradictory, it was void and no valid judgment could be

entered upon it; a judgment entered on such a verdict will be set aside.” Anthony v.

Gator Cochran Constr., 288 Ga. 79, 80 (702 SE2d 139) (2010) (citation and

punctuation omitted). But,

      the presumptions are in favor of the validity of verdicts, and if possible
      a construction will be given which will uphold them. Even if the verdict
      is ambiguous and susceptible of two constructions, one of which would
      uphold it and one of which would defeat it, that which would uphold it
      is to be applied.


Id. at 80-81 (citation and punctuation omitted).

      We are, of course, not privy to the reasons the jury found Franklin 46% at fault.

Perhaps the jury believed that Sermons breached his duty of care by failing to tell

Franklin of the dangers of Benicar but that she should have conducted her own




                                         14
research or listened to Gorman when he expressed reservations about Benicar.5 As

there were facts by which the jury could allocate Franklin 46% of the fault, “[w]e will

not substitute our judgment based upon a cold record for that of enlightened jurors

who heard the evidence and saw the witnesses.” American Petroleum Products v.

Mom & Pop Stores, 231 Ga. App. 1, 8 (4) (497 SE2d 616) (1998) (citation and

punctuation omitted); see Lucas v. Charles Schwab, 354 Ga. App. 522, 525 (2) (841

SE2d 150) (2020) (jury verdict was not void when the verdict could reasonably be

constructed in a way that upheld it). As a result, this enumerated error fails.

      Judgment affirmed. Dillard, P. J., and Pinson, J., concur.




      5
        Gorman testified that he suspected that Benicar could be harmful when taken
while pregnant, and that he said as much to Franklin, but that she told him that she
believed Sermons and did not think Benicar was harmful. Franklin testified that she
did not remember Gorman expressing his reservations to her.

                                          15